Citation Nr: 1815919	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ischemic heart disease.   

2.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint and disc disease (hereinafter "lumbar spine disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1953 to March 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a rating in excess of 20 percent for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2011 rating decision, the RO denied a service connection claim for ischemic heart disease (previously claimed as a heart condition); the Veteran did not submit a notice of disagreement (NOD); no new and material evidence was submitted within one year of the decision; and thus the decision became final.

2.  Evidence received since the final September 2011 rating decision, is either duplicative or cumulative of the evidence of record at the time of the September 2011 rating decision was issued. 


CONCLUSION OF LAW

1.  The September 2011 rating decision denying service connection claim for ischemic heart disease (previously claimed as a heart condition) is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Evidence received since the September 2011 denial is not new and material; hence, the criteria for the reopening the claim for service connection for ischemic heart disease have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding absent extraordinary circumstances it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran).  Accordingly, the Board will proceed to the merits of the Veteran's appeal.

New and Material Evidence

The Veteran has filed a petition to reopen his previously denied claim for service connection for ischemic heart disease.

By history, an August 2007 rating decision denied service connection for a heart condition on the basis of no objective evidence of a heart disability.  

Thereafter, VA issued a liberalizing regulation that created a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010).  The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  The RO readjudicated the claim under Nehmer in a September 2011 rating decision.

The September 2011 rating decision denied service connection for ischemic heart disease on the basis that there was no evidence to support a diagnosis of such disability.  The Veteran was notified of the denial.  However, no appeal was received from the Veteran.  Therefore, the September 2011 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108  (2012); 38 C.F.R. § 3.156 (2017); Hodge v. West, 155 F. 3d 1356  (Fed. Cir. 1998). New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

As noted above, a September 2011 final rating decision denied service connection because the evidence did not show a diagnosis of a condition for which VA has found a positive association to herbicide exposure.  In reaching this denial, the Veteran was afforded an Ischemic Heart Disease (IHD) examination in September 2011.  The September 2011 IHD examination report stated that the Veteran had evidence of cardiac hypertrophy or dilatation; and went on to note that while the Veteran did not have ischemic heart disease, he did have hypertension with a mildly dilated left atrium and mild concentric left ventricular hypertrophy. 

Since the Veteran's last prior final denial in September 2011, additional VA medical records have been added including a July 2015 VA Nursing Inpatient Note stated that a 2-D echocardiogram showed diastolic dysfunction.  Subsequently, an August 2015 VA PCSL Primary Care Physician Follow-Up Note interpreted the July 2015 echocardiogram as showing mild left ventricular hypertrophy.  However, the Board finds that the evidence of diastolic dysfunction and mild left ventricular hypertrophy is not new.  Such findings had previously been made in the September 2011 IHD Examination report.  Additional statements made by the Veteran are reiterations of prior assertions.  In this case, none of the medical evidence shows that the Veteran has been diagnosed with a heart disability, the crucial previously unproven element of the claim, along with a nexus to service, or a presumptive heart disability (that is one that is presumptively related to Agent Orange exposure).  

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for ischemic heart disease is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence has not been received, and the claim for entitlement to service connection for ischemic heart disease is not reopened.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the Veteran's claim for a rating in excess of 20 percent for his lumber spine disability.  

In February 2015, the Veteran underwent a VA thoracolumbar spine examination.  The Veteran reported flare-ups, which manifested in pain, stiffness, weakness, swelling of his left hip, and difficulty walking.  It was also noted that the Veteran was receiving ongoing physical therapy for his lumbar spine disability.  However, upon review of the record, there are no physical therapy treatment records associated with the claims file.  On remand, the RO should ask the Veteran to identify his physical therapy provider and take the appropriate steps to obtain any available physical therapy treatment records in accordance with 38 C.F.R. § 3.159. 

Moreover, the February 2015 VA thoracolumbar spine examination is not compliant with Sharp v. Shulkin, 29 Vet. App. 26 (2017), and Correia v. McDonald, 28 Vet. App. 158 (2016); and on remand the RO should provide the Veteran with a new VA examination that is compliant with this jurisprudence. 

In Sharp v. Shulkin, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  The Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination" should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10 .

In Correia v. McDonald, the Court held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and have him identify by name, address, and dates of treatment of his physical therapy provider for his lumbar spine disability as referenced by him during the February 2015 VA examination.  After obtaining authorization, as needed from the Veteran, associate these records (whether they be private or federal), and document negative results and provide the Veteran notice in accordance with 38 C.F.R. § 3.159.

2.  Thereafter, schedule the Veteran for a new VA examination to determine the nature and severity of his service-connected lumbar spine disability.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examination report must include a complete rationale for all opinions expressed. 

(a) The VA examiner should conduct range of motion testing of the Veteran's lumbar spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the lumbar spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

3.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


